Title: To James Madison from Christopher Greene, Jr., 19 February 1811 (Abstract)
From: Greene, Christopher
To: Madison, James


19 February 1811, Warwick, Rhode Island. Introduces himself as a nephew of Nathanael Greene and solicits the consular position at Marseilles held by Stephen Cathalan. Knows that Jefferson was partial to Cathalan; “but Sir, has not the debt of gratitude that was due the Father of Mr Cathalan for his Services to this Country during the Revolution, been fully cancelled in the person of his Son?” Declares that American consuls in France should be citizens of the U.S.; otherwise, they “cannot at all times act with boldness and impartiality in defending the rights and privileges of those, who have a claim to Consular protection.” States that Cathalan is incapable of performing the duties of the office. Refers JM to Jacob Morgan for confirmation of this claim. Notes that this is the first request his family has made to the government since the death of his uncle.
